IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

UNITED STATES OF AMERICA )
) Criminal Case: No. 1:19-CR-00170
Vv. )
)
ERIC HARTLEY, )
Defendant.
SUPPLEMENTAL EXHIBITS

PLEASE TAKE NOTICE, the Defendant, by Counsel, respectfully submits the
following documents as exhibits to supplement his position on sentencing:
1. GED Letter by Krista M. Sofonia;
2. Expert Report on Review Defendant’s Cell Phone Extraction Report by Dr. Larry
Daniel ;

3. Expert Curriculum Vitae of Dr. Larry Daniel

Respectfully submitted,
ERIC HARTLEY
By Counsel

 

//s/f
Miriam Airington-Fisher, VSB 78260
Airington, Stone & Rockecharlie PLLC
530 E. Main Street Suite 200
Richmond, Virginia 23219
Telephone: (804) 774-7117
Facsimile: (804) 774-7128

Page 1 of 2
mairington@airingtonlaw.com

FICATE OF SERVICE

I hereby certify that on October 18, 2019, I filed the foregoing with the Clerk of
Court by using the CM/ECG system, which will send notification of such filing (NEF)
to all counsel of record.

//s//

Miriam Airington-Fisher

 

Page 2 of 2
1340 Braddock Place
Alexandria, Virginia 22314

Telephone: 703-619-8000

TTY: 711 (Virginia Relay)
www.acps.k12.va.us

W @ACPSkI2
¥ facebook.com/ACPSk12

Superintendent

Dr. Gregory C. Hutchings, Jr,

School Board

Chair
Ramee A. Gentry

Vice Chair
Cindy Anderson

Members

Ronnie Campbell
William E. Campbell
Hal E, Cardwell
Karen A. Graf
Christopher J. Lewis
Margaret Lorber
Veronica Nolan

Alexandria City Public Schools

William G. Truesdale Adult Detention Center
2001 Mill Road
Alexandria, VA 22314

October 17, 2019

Honorable Liam O’Grady

U.S. District Judge

United States District Court Eastern District of Virginia
Albert V. Bryan U.S. Courthouse

401 Courthouse Square

Alexandria, VA 22314

RE: Eric Hartley
Honorable Liam O’Grady:

My name is Krista Sofonia and I am the Education Coordinator at the William G.
Truesdale Adult Detention Center (WGTADC). Mr. Eric Hartley has been facilitating as a
tutor in the GED program since August 31, 2019. GED classes are offered to those housed
in the Program Unit at the WGTADC. The classes are designed to help prepare those who
have yet to earn a high school diploma or GED. The classes cover the four content areas of
the GED exam: Reasoning through Language Arts, Math, Science, and Social Studies.
Those who are selected as tutors are required to attend their assigned classroom time as
well as aid those who need help outside of classroom time.

As a tutor, Mr. Hartley provides assistance to the students in the program regarding
their GED studies. He is responsible for leading small groups through the assigned class
work, as well as any individual tutoring that is needed outside of scheduled classes. He is
required to complete a minimum of 10 hours per week, not including the time spent in
scheduled classes.

Mr. Hartley and I meet once a week to discuss the work he does with the students
and any potential issues or concerns that he may have. During this time, he provides me
with a list of which students he has worked with and what assignments they have
completed.

Please feel free to contact me if you have further questions.

Sincerely, Le

ista M Sofonia
Education Coordinator
Phone: 703-746-5107
Email: krista.sofonia@alexandriava.gov
ENVISTA

—“FORENSICS ~~

 

I am a digital forensics examiner with nineteen years of experience in computer
forensics; | have over thirty years of experience in information technology including twenty
years of experience in consulting and supporting QuickBooks, Peachtree Accounting and
Solomon Accounting. I have written commercial software applications in multiple software
“languages” including Visual Basic, Visual Basic for Applications, VB.Net, MS Access,
Kman/2, Revelation, dbase 3, Clipper, Magic, and PC Focus. I have also written custom
database interfaces to QuickBooks and Peachtree accounting.

[hold a total of ten certifications: Digital Forensics Certified Practitioner, EnCase
Certified Examiner, Access Data Certified Examiner, Cellebrite Certified Operator, Cellebrite
Certified Physical Analyst, Blackthorn 2 Certified Examiner, Certified Telecommunications
Network Specialist, Certified Wireless Analyst and Certified Telecommunications Analyst.

I have qualified and testified as an expert over 65 times in state and federal courts. See

Lawrence Daniel Curriculum Vitae.
I am the co-author of the book, “Digital Forensics for Legal Professionals”, Syngress
2011 and the sole author of the book, “Cell Phone Location Evidence for Legal Professionals”,
Academic Press, 2017.
I am Vice President of the Digital Forensics Certification Board and I am a member if the
International Association of Financial Crime Investigators.
I reviewed the following documents in this case:
Eric Hartley Extraction Report containing internet search history.

The Affidavit of Special Agent Raymond Abruzzese contained the following:

68. Internet Website history and searches associated with child pornography were
captured on this device for websites visited or topics searched for in the Safari browser. On
December 8, 2018, the search terms/websites captured in Safar are listed as: Fastpic ru lix —
hotvpicks.com, vk Boy nude & Young nude boys, vk boy Nude boy jura nude, Naked boy on a

beach, Nude nudist boys boy — Yahoo image search and Nudist camp girls — vpicz.com.

While it is a fact that searches were conducted on the phone in December 8 2018, none of the
searches are specifically pointed at obtaining child pornography. None of the searches would
have resulted in illegal images being displayed as these are all public facing web pages returned
during a Yahoo.com image search. What would have been displayed from these searches is a
combination of images including nudist camp pictures of teens and adults, all of legal age. These

would also return images of adults, nude or engaging in sexual relations.

It is important to note that the Affidavit of SA Abruzzese does not mention the presence of any

programs that could be used for the trading or receiving contraband images resident on Mr.
Hartley’s phone. These do not appear to be evidence that Mr. Hartley accessed, reviewed, traded

or otherwise attempted to access child pornography between 2016 and 2018.

I reserve the right to amend or supplement this report as new information or evidence is provided

for me to examine. |

    

Larry E. Daniel

Senior Principal Consultant — Digital Forensics
ENVISTA

FORENSICS

PROFILE

Larry E. Daniel has over 30 years of experience in software development, data
recovery, computer and server diagnosis and repair, and network administration.
Larry began performing digital forensics in 2001 and has thousands of hours of
experience in this area.

Larry received his initial training in call detail record and cellular analysis in
October of 2010. Since that time Larry has received 140 additional hours of
training in cellular networks and wireless technology from the Teracom Training
Institute. Larry has received three certifications as a result of that training:
Certified _Telecommunications Network Specialist (CTNS), Certified
Telecommunications Analyst (CTA) and Certified Wireless Analysis (CWA).

Larry also holds numerous other certifications in computer, cell phone and GPS
forensics including the Encase Certified Examiner (EnCE), Access Data
Certified Examiner (ACE), Digital Forensics Certified Practitioner (DFCP),
Blackthorn Certified Examiner (BCE), Access Data Mobile Examiner (AME),
Cellebrite Certified Operator (CCO) and Cellebrite Certified Physical Analyst
(CCPA).

5 years.

Larry has garnered extensive experience since 1981 in operating systems

Distributions. Larry has provided support for LANS, WANS, WLANS, VPN, Firewalls, Route
software applications, network scanning, document management Syeteme: network faxi

hosting, and network security among « others.

BOOKS PUBLISHED

 

Warrant to the Courtroom, 2017, Academic Press ISBN: 978-0-12-809397-9 .

 

Lar Daniel EnCe, DFCP, BCE, ACE, AME, CTNS, CTA, CWA
}
Practice Leader: Digital Forensics

OFFICE
2700 Gateway Centre Boulevard

Suite 100
Morrisville, NC 27560

CONTACT

Office: +1844 796 7560

Cell: +1919 656 2791 |

Fax: +1 888 665 7252.
Larry.Daniel@envistaforensigs.com .

CORPORATE OFFIC
5565 Glenridge Connect
Suite 900

Atlanta, GA 3034

WEBSITE

   
     
 
    
 
 
 
 
   
 
 
   
  
  
 
 
  
 

the Courtroom,

lence from the

 

Rev 2019-01-31 PT&C Forensic Consulting Services, PA.

 

Page | 1
ENV] STA Larry Daniel, ence, oFcp, BCE, ACE, AME, CTNS, CTA, CWA

a Practice Leader: Digital Forensics
FORENSICS .

ARTICLES PUBLISHED
NC Jury View Magazine

June 25, 2008 Digital Forensics — The New Frontier
September 12,2008 What |s Digital Forensics?
December15, 2008 Cellular Phone Forensics

Digital Forensic investigator News

October 19, 2009 Plain View Doctrine in Digital Evidence Cases — A Common Sense Approach

 

May 21, 2010 Multiplayer Game Forensics
LICENSES (Private Investigator)

» South Carlolina
» Georgia

SECURITY CLEARANCE:
Top Secret/SCI

  
 
   

CERTIFICATIONS

Digital Forensics Certified Practitioner (DFCP) — Digital Forensics Certification Board: University o'
Central Florida, Center for Forensic Science

 

 

 

Encase Certified Examiner (EnCE) from Guidance Software.

Access Data Certified Examiner (ACE) from Access Data.

Blackthorn Certified Examiner, (BCE) from BerlaCorp. (GPS Forensics)
Certified Telecommuntications Network Specialist (CTNS)

Access Data Mobile Examiner (AME)

Certified Telecommunications Analyst (CTA)

Certified Wireless Analysis (CWA)

 

Cellebrite Certified Operator (CCO)

Cellebrite Certified Physical Analyst (CCPA)

 

 

 

 

 

 

TRAINING ATTENDED
May, 2006 Computer and Enterprise Investigati
Las Vegas, NV. 13.5 Credits
January, 2007 Encase Computer Forensics Il
Reston, Virginia 32 Hours
Rev 2019-01-31 PT&C Forensic Consulting Services, P.A. Page | 2
ENVISTA

 

” FORENSICS

June, 2008
August, 2008
July, 2009
November, 2009
January, 2010
May, 2010
October, 2010

April 5, 2011

January, 2012 -
February, 2013

May, 2013

May, 204
Septembe

May, 2016

  
    

wed _Telecommunications Network Training
“-Teracom Training Institute

 

2016

_ Behind the Keyboard

| Digital Evidence Preservation

Larry Daniel, ence, pecp, ace, ACE, AME, CTNS, CTA, CWA
Practice Leader: Digital Forensics

Basic Mobile Phone Forensics

Simpsonville, SC 16 Hours
CCE Boot Camp
Burlington, VT 40 Hours

SANS What Works Summit in Forensics and Incident Response
Washington, DC 12 Hours

Network Packet Forensic Analysis
Park City, Utah 16 Hours

2010 DOD Cyber Crime Conference
St. Louis MO 12 Hours

Computer Enterprise and Investigations Conference
Las Vegas, NV 13 Hours

Forensic Telecommunications and Cellular Evidence Analysis
Raleigh, NC 16 Hours

GPS Forensics Certification Training
Mike Mays, BerlaCorp
Reston, VA 32 Hours

Telecommunications Network Training
Teracom Training Institute
On-Line 60 Hours

   
  
  

Computer Enterprise Investigations Conference (CEIC)
Orlando, FL 16 Hours

On-Line 64 Hours

Enfuse Conference 13 Hours

Solve the Case Part 1
Solve the Case Part 2
APT Attacks Exposed
Forensic Analysis of a Compromised Workstation
MAC OSX 0 Delving a Little Deeper :
Internet of Things Forensics

Implementing Digital Forensics Readines

 

Rev 2019-01-31

PT&C Forensic Consulting Services, PA.” ee Page | 3

  
ENV: STA Larry Daniel, ence, pecp, ace, ACE, AME, CTNS, CTA, CWA

Practice Leader: Digital Forensics
FORENSICS

Verizon DBIR Report

  
   
  
 
 
 
 
 
 
  
  
   
  
      
 
  
 

June, 2017 Techno Forensics Conference 8 Hours
April 2018 Cellebrite Certified Operator 14 Hours
May 2018 Cellebrite Certified Physical Analyst 24 Hours
SPEAKING ENGAGEMENTS

2006

May NC/SC Public Defenders Conference

Computer Forensics for Attorneys, Sunset Beach, NC

June NC/SC Public Defenders Investigators Conference
Computer Forensics Introduction, Sunset Beach, NC

October University of NC at Pembroke-Forensics Department, Lumberton, NC
Computer Forensics Introduction

2008

March Continuing Legal Education Class

Computer Forensics for Attorneys, Raleigh, NC

September NCAPI- NC Association of Private Investigators Conference, Hickory, NC. . - -
An Overview of Computer Forensics

November Continuing Legal Education Class
Ss iputer Forensics for Public Defenders, Durham NC

  

 

 

2009 ah aS ee
April “National Association of Criminal Defense Lawyers
Making Sense of Science Conference, Las Vegas, NV
Computer Forensics
April - Wake-Raleigh Paralegal Association -CLE Luncheon, Raleigh, NC
Computer. Forensics. for Attomeys ooehang Eh
April Computer Forensics Show
Challenging Digital Forensics Examinations, Washington, f DC!
June Alabama Criminal Defense Lawyers Association Conference S
Computer Forensics for Attorneys, Pensacola Beach, FL :
July SANS What Works Summit in Forensics & Incident. Rewpione
Panel —Forensic Challenges in the Courtroom, Washingte ‘DC
October American College of Forensic Examiners National
Digital Forensics in Capital Murder Cases: a Defer
November Durham Bar Association

CLE Luncheon-Computer Forensics for Attorneys, £ Durha n;

 

Rev 2019-01-31 PT&C Forensic Consulting Services, P.A: Page | 4
ENV) STA Larry Daniel, ence, pecp, BCE, ACE, AME, CTNS, CTA, CWA

Practice Leader: Digital Forensics
FORENSICS —

December California Association of Criminal Justice Lawyers
Computer Forensics for Attorneys, San Diego, CA

 
   
 
 
    

2010
January DOD Cyber Crime Conference
Challenging the Law Enforcement Examiner, St. Louis MO
May Computer Enterprise and Investigations Conference
Expert Witness Panel, Las Vegas, NV
October Washington County Bar Association, Jonesboro, TN
Digital Forensics for Attorneys
October Mecklenburg Bar Association- Charlotte, NC
Digital Forensics for Attorneys
October Virginia Association of Criminal Defense Lawyers - Portsmouth, VA
Computer Forensics in Child Porn Cases
November DuPage County Bar Association, Wheaton, III
Digital Forensics for Attorneys
Cellular Phone Forensics for Attorneys
Understanding Data Destruction and Recovery
Cellular Tower Technology
November Spokane Bar Association, Spokane, WA

Digital Forensics for Attorneys

Cellular Phone Forensics for Attorneys
Understanding Data Destruction and Recovery
Cellular Tower Technology

December: Lafayette Bar Association, Lafayette, LA
‘Digital Forensics for’ ‘Attorneys
~ Cellular Phone Forensics for Attorneys
. Understanding Data Destruction and Recovery
«Cellular Tower Technology

 

2011

January Sevier County Bar Association, Sevierville, TN
Digital Forensics for Attorneys

March Washce County Bar Association- Reno, NV
Digital Forensics for Attorneys
Cellular Phone Forensics for Attorneys
Understanding Data Destruction and Recovery
Cellular Tower Technology

April Virginia Trial Lawyers Assoc. - Advanced Criminal L W R
Digital Forensics for Attorneys —
Cellular Tower Technology

May Computer Enterprise Investigations Conference, Orlando FL ee
Massively Multiplayer Game Forensics

Rev 2019-01-31 PT&C Forensic Consulting Services, P.A:: . Page | 5
ENV) STA Larry Daniel, ence, peep, ace, ACE, AME, CTNS, CTA, CWA

July

December

2012

January

February

March

March

May

May

June

July

July

September

September

_. . Digital-Forensics in Murder Cases
_ Digital Forensics in Child Pornography Cases

 
 

 

~__ Cell, Phone and Cell Tower Technology Forensics

Practice Leader: Digital Forensics

Alamance County Bar Association- Burlington, NC
Modern Surveillance Techniques
Cellular Phone Forensics for Attorneys

Robinson, Hinson and Bradshaw CLE- Charlotte, NC
Digital Forensics for Attorneys

  
 
 
   
 
 
    
  
   
 

New Hanover Public Defenders CLE- Wilmington, NC
Digital Forensics for Attorneys

Cellular Phone Forensics for Attorneys

Digital Forensics in Child Pornography Cases

Winchester County Public Defenders CLE- Winchester, VA
Digital Forensics for Attorneys

District Court Judges CLE- Monroe, NC
Digital Forensics for Attorneys

Virginia Public Defenders CLE- Winchester, VA
Cellular Phone and Cellular Technology Forensics for Attorneys
Digital Forensics in Child Pornography Cases

Gloucester County Bar Association - New Jersey
Digital Forensics for Attorneys 1 and 2

Ceil Phone Forensics

Cell Tower Technology Forensics

Missouri Public Defenders Conference - Branson, MO

74th Virginia. Bar Association Conference— Virginia Beach
Cell Tower and Geo-location Forensics

Martinsville County Public Defenders CLE- Collinsville, VA.
Digital Forensics for Attorneys Part 2 os
Digital Forensics in Murder Cases

Digital Forensics in Child Pornography Cases

Illinois State Bar Association- Panel Recording- Chi
Admitting Facebook Pages into Evidence

Criminal Defense Bar Association- Durham, NC  ~
Digital Forensics for Attorneys- One Hour Overview.

 

Washington DC Public Defenders Conference
Digital Forensics for Attorneys — Single Session

 

Rev 2019-01-31

PT&C Forensic Consulting Services, P.A.. Page | 6

  
ENV: STA Larry Daniel, ence, pcp, BCE, ACE, AME, CTNS, CTA, CWA

“FORENSICS

October

November

November

2013
January

January

February

March

April

May

_. Audio, Photo & Video Forensics

s Digital Forensics i in Murder Cases

May

May

June

July

~ <2 Oklahoma Bar Association CLE — Oklahoma City, OK
-. | Digital Forensics for Attorneys Part 1
Digital Forensics for Attorneys Part 2

CPCS Annual Training Conference — Boston, MA

Practice Leader: Digital Forensics

NC Association of Police Atterneys- Wrightsville Beach, NC
Digital Forensics for Attorneys Part 1
Digital Forensics for Attorneys Part 2

Wisconsin State Public Defenders Annual Conference
Digital Forensics for Attorneys Part 1
Digital Forensics for Attorneys Part 2

Florida Public Defenders Semi-Annual Meeting
Cell Tower and GPS Forensics for Attorneys

   
  
 
   
  
   
   

Idaho Law Foundation Annual Flagship CLE — Boise, ID
Cellular Phone Forensics for Attorneys

Digital Forensics in Child Pornography Cases

Digital Forensics in Murder Cases

Prisoner Legal Services CLE — Raleigh, NC
Digital Forensics for Attorneys Part 1
Digital Forensics for Attorneys Part 2

Envision Discovery CLE — Brooks Pierce — Raleigh, NC
Legal Ethics in E-Discovery

Women in E-Discovery CLE — Charlotte, NC
Legai Ethics in E-Discovery

Virginia Trial Lawyers Association (VTLA) & Virginia Association of Criminal Def
Lawyers (VACDL)-Advanced Criminal Law Retreat - Charlottesville, VA .-
Discovering Evidence and Witnesses on the Internet

Cell Phone Forensics

Digital Forensics in Child Pornography Cases

Digital Forensi¢s for Attorneys
Cell Tower and GPS Forensics for Attorneys

Computer Enterprise Investigations Conference (CEIC) - ~ Orlando, Fi
Writing Expert Reports and Defending Themi in Court .

Rhode Island Bar Association Annual Meeting - Provide e RL
Overview of Digital Forensics for Legal Professional:

The University of Mississippi Center for CLE — Crin
Digital Forensics for Attorneys — Single Session _
Cell Phone Forensics.
Audio, Photo & Video Forensics

Digital Forensics in Child Pornography Cases

 

Rev 2019-01-31

PT&C Forensic Consulting Services, P.A... Page |7

  
ENV) STA Larry Daniel, ence, pFcp, BCE, ACE, AME, CTNS, CTA, CWA

FORENSICS

September

September

October

November

2014
February

May

June

June

July

Cellular Analysis and GPS Tracking for Attorneys
Digital Forensics | in Murder Cases

July

August

October

November

Digital Forensics in Child Pornography Cases
: Women in E-Discovery CLE ~ Raleigh, NC

  

- Cook County Bar Association Forensic Boot Camp — Chicago, Ik

Practice Leader: Digital Forensics

Digital Forensics in Murder Cases
Legal Ethics in E-Discovery

Colorado State Public Defender Annual Fall Conference — Westminster, CO
Digital Forensics for Attorneys Parts 1 & 2

Cell Phone Forensics for Legal Professionals

Digital Forensics in Child Pornography Cases

Digital Forensics in Murder Case

 

   
  
   
 
   
  
    
 
   
  
  
 
  
 
 
 

Florida Public Defenders Life Over Death Seminar - Bonita Springs, FL
Cell Tower and GPS Forensics for Attorneys

Montana Public Defenders Annual Training Conference — Missoula, MT
Legal Ethics in E-Discovery

Cell Phone Forensics and Cell Tower Technology Forensics

Virginia Capital Defense Workshop — Richmond, VA

Cell Phone Forensics and Cell Tower Technology Forensics

Travelers insurance Training — Morristown, NJ (Not for CLE Credit) peo’
Overview of Cell Phone Forensics, Cell Carrier Data, Navigation Systems & GPS Devi

Ohio State Bar Death Penalty Defense Seminar — Columbus, OH
Digital Forensics in Murder Cases

Arkansas Association of Criminal Defense Lawyers Annual Meeting — Little R )
Celt Phone Forensics :

Legal Et ics'in E-Discovery

 

Overview of Digital Forensics for Legal Professionals

National Association for Public Defense — Webinar
Digital Forensics for Attorneys — Single Session

Montana Public Defenders Office Investigator Conference — Livings
Cell Phone Forensics.
Cellular Analysis and'GPS Tracking for Attorneys

National Business Association Teleconference CLE
Digital Forensics for Attorneys Part 1
Digital Forensics for Attorneys Part 2

US Marine Corps Webinar Presentation (Not for CLE redit),
Digital Forensics in Child Pornography Cases

 

Rev 2019-01-31

 

 

 

PT&C Forensic Consulting Services, P./

 

  

Page | 8
ENV: STA Larry Daniel, ence, pcp, BCE, ACE, AME, CTNS, CTA, CWA

Practice Leader: Digital Forensics
FORENSICS

December FL Public Defenders Trial with Style Winter Conference — Ponte Vedra Beach, FL
Overview of Digital Forensics for Legat Professionals (4.5Hr)

December New York State Defenders Association CLE — New York, NY
Cellular Analysis and GPS Tracking for Attorneys

 
   
    
    
  
    
  
  
    
 
 
 
  
  
 

2015

January Virginia indigent Defense Commission Investigator’s Conference — Richmond, VA
Cellular Analysis and GPS Tracking for Attorneys

January MyLawCLE Webcast CLE —- Webcast from Orlando, FL
Overview of Digital Forensics for Legal Professionals (1Hr)
Cellular Analysis and GPS Tracking for Attorneys

January Brooks Pierce CLE ~— Raleigh, NC (Webcast to Wilmington, NC and Greensboro, NC)
Social Media Ethics and Issues

March Duke Law School Panel —Whiskey in the Courtroom: Evolving Trends in Forensic Sci

Using Cell Tower Evidence to Determine Suspect Location: Phone Records and Sting&

Devices (Co-Presented with Lars Daniel and Attorney Nathan Wessler) — Durham, NG.
April New York State Bar Association Civil & Criminal Litigation Sections CLE - ~ Albany,

Cell Phone Forensics

Cellular Analysis and GPS Forensics for Attorneys

May Tennessee Bar Association Webinar CLE — Nashville, TN
Cellular Analysis and GPS Tracking for Attorneys

May Ohio State Bar Association Death Penalty Defense Seminar — Columbus, ¢
Cellular Analysis and GPS Forensics for Attorneys
Digital Forensics i in Murder Cases

   

op ‘Atiomeys for Science & Technology CLE Boot Camp - Digital Fe Forensics
(Co-Presented with Lars Daniel) — Raleigh, NC
- Cellular Analysis and GPS Tracking for Attorneys

 

 

December - Ohio State Bar Association - Columbus, OH
' Cellular Analysis and GPS Forensics for Attorneys
~ Digital Forensics in Child Pornography Cases
Cell. Phone Forensics
Digital Forensics for Legal. Professionals Part 1 and 2.

 

 

2016
May NC Defense Trial Lawyers Association — Winston-Salem
Overview of Digital Forensics for Attorneys ve
Cell Phone Forensics “
Cell Phone Location Evidence for Attorneys
May Enfuse Conference — Las Vegas, NV
Writing Expert Reports and Providing Expert Testi
June CBI Cyber Claims Seminar — Singapore
Evolving Cyber Threats
Rev 2019-01-31 PT&C Forensic Consulting Services, PA. Page | 9
ENVISTA

FORENSICS

June

July

August

August

September

September

October

October

November ...=

Federal Defenders Capital Habeas Unit Annual Conference
Chicago, IL
Cell Phone Location Evidence for Legal Professionals

Larry Daniel, ence, prcp, Bce, ACE, AME, CTNS, CTA, CWA

Practice Leader: Digital Forensics

Federal Defenders of Wisconsin — Eastern District CLE Seminar — Milwaukee, WI

Cell Phone Location Evidence for Legal Professionals

CJA Attorneys / Federal Defender Training Division Seminar — New Orleans, LA

Cell Phone Location Evidence for Legal Professionals

Ohio State Bar Association ~ Columbus, OH

Digital Forensics for Legal Professionals — Part 1
Digital Forensics for Legal Professionals — Part 2

Cell Phone Location Evidence for Legal Professionals
Cell Phone Forensics for Legal Professionals

Digital Forensics in Murder Cases

Digital Forensics in Child Pornography Cases

CURIE Seminar — Calgary, CA
Evolving Cyber Risks

Tennessee Bar Association Webinar Series — Nashville, TN
Digital Forensics in Murder Cases

Virginia Claims Conference
Overview of Digital Forensics in Insurance Claims

NACDL Suppress it! Annual Conference
Cell Phone Location Evidence for Legal Professionals

:‘Missouri:Bar Association

=. Cell: Phone Location Evidence for Legal Professionals

November

2017
February

February
March
April

April

: Tennessee Bar Association — Recorded live webinar
- Cell Phone Location Evidence for Legal Professionals

“Trucking Industry Defense Association Advanced Seminar

Digital Forensics in Trucking Cases Module
(Cell phones, call detail records, GPS)

Envista Forensics Webinar

Vehicle Accident Reconstruction and Distracted Driving Dita Forensics a

Texas Criminal Defense Lawyers Association
Cell Phone Location Evidence for Legal Professionals

Maryland Public Defenders Conference
Cell Phone Location Evidence for Legal Professiona

Federal Defender Seminar. —.North Carolina
Cell Phone Location Evidence for Legal Professiona

 

Rev 2019-01-31

PT&C Forensic Consulting Services, P.

Page | 10

   
  
  
     
    
  
 
 
 
 
 
  
 
ENVI STA Larry Daniel, ence, rcp, BCE, ACE, AME, CTNS, CTA, CWA

Practice Leader: Digital Forensics
FORENSICS

May Webinar ~ ClearLaw Institute
Cell Phone Location Evidence for Legal Professionals

May Criminal Seminar — Oneida, NY
Cell Phone Location Evidence for Legal Professionals

May Webinar — Guardian Digital Forensics Platform
Cell Phone Location Evidence for Legal Professionals

   
   
  
   
     
     
    
   
 
  
  

May New Jersey Public Defenders
Cell Phone Location Evidence for Legal Professionals

May 2017 Spring Public Defender Attorney & Investigator Conference
Cell Phone Location Evidence for Legal Professionals
June Webinar — ClearLaw Institute

GPS Forensics for Legal Professionals

June Techno Security Conference
Spoofed! Recognizing and Revealing Faked Communications

June 2017 West Virginia Indigent Defense Conference
Cell Phone Location Evidence for Legal Professionals

June Webinar ~ Guardian Digital Forensics Platform
GPS Forensics for Legal Professionals

July Georgia Public Defenders Conference
Cell Phone Location Evidence for Legal Professionals
August - Webinar — ClearlLaw institute
& Cell Phone Location: Evidence for Legal Professionals

August : Administrative Offi ice of the U.S. Courts Office of Defender Services $ Tr nin
__‘Track Federal Criminal Defense Seminar — New Orleans, LA ae
“Cell Phone Location Evidence for Legal Professionals

 

 

September — Arkansas Annual Trucking Seminar — Rogers, AR
That's How They Get You: Understanding Cellular and GPS Tracking Evidence
Co-Presenters: Lynn Castagna, Castagna Scott ep :

Cassandra Gaines, Schneider National Carriers. ied,
_ Lars Daniels, Guardian Digital Forensic ~~ - -

October Webinar — The Missouri Bar. °
Location Evidence from Call Detail Records, Cell Phones

October Webinar - Envista Forensics Platform
Digital Forensics in Murder Cases

October Florida Public: Defender Life Over Death Seminar: Bonit
Ceil Phone Forensics
Digital Evidence in Murder Cases

 

Rev 2019-01-31 PT&C Forensic Consulting Services, PA. Page | 11
ENVE STA Larry Daniel, ence, pcp, BCE, ACE, AME, CTNS, CTA, CWA

Practice Leader: Digital Forensics
FORENSICS

October Webinar - Guardian Digital Forensics Platform
Digital Forensics in White Collar Crime Cases

October Webinar — National Association for Public Defense
Cell Phone Location and Tracking Evidence

November Virginia Indigent Defense Commission 2017 Investigator Conference
Cellular Location and Tracking Forensics
Overview of Computer Forensics

   
  
  
  
    
 
  
  
   
  

November Federal Criminal Practice Seminar — Wrightsville Beach, NC
Cell Phone Location Evidence

November Digital Evidence Series: Part !
Cosponsored by the UNC-Chapel Hill School of Government &
Office of Indigent Defense Services
Cell Phone Location Evidence for Legal Professionals

November Insurance Institute of BC - Vancouver
Digital Forensics for Claims Professionals

November Criminal Defense Attorneys of Michigan
Advanced Criminal Defense Practice Conference
Keynote Speaker with Lars Daniel
Cell Phones: Forensics, Location, and Tracking

November Webinar — Guardian Digital Forensics Platform
Digital Forensics in Trucking Cases

 

 

2018 oe,
January: Georgia Capital Defender Two-Day Training - Savannah, GA
‘Tech Works Both Ways

February —_—-Virginia State Bar Criminal Law Seminar — Charlottesville, VA

The Eye of Sauron is Upon You — Cell Phone Location Evidence’.
February “Mirginia ‘State: Bar Criminal Law Seminar — Williamsburg, VA : -

The Eye of Sauron is Upon You ~ Gell Phone Location Evidence. Ese
February NACDL Philadelphia: -

Cell Phone Location Evidence for Legal Professionals __

Digital Forensics for Legal Professionals ee
February Law Office of the Cook County Public Defender - Homicide Task Force res
March AttorneyCredits.com Webinar — Envista Morrisville; Ne. a

Cell Phone Location Evidence for Legal Professionals’
April Webinar — Envista Forensics Platform a

Trucking Accident Claim Investigations
April Webinar — Envista Forensics Platform

 

Rev 2019-01-31 PT&C Forensic Consulting Services, PA” Page | 12
ENVI STA Larry Daniel, ence, pFcp, BCE, ACE, AME, CTNS, CTA, CWA

FORENSICS

May

May

June

June

June

June

June

FORENSIC TRAINING PROVIDED

April 25, 2009 -

 

May 15,2009

June 5, 2009 _

May 25, 2009

Larry has also provided training in MS Office Applications, QuickBooks, Peachtree Accounting, ¢
Basic Programming, Microsoft. Access, .Database Design and Development.
Troubleshooting, Energy Management Systems Controls and Engineering, and Energ) Manage
Graphical Control Software by National EnCo and Novar Corporation. :

Practice Leader: Digital Forensics

Claims Investigations in the Age of the Internet of Things

Amy K Harris Criminal Law Section
Cell Phone Location Evidence for Legal Professionals
Cell Phone Forensics

 

 

National Seminar for Federal Public Defenders
Cell Phone Location Evidence for Legal Professionals

LOPD Public Defenders New Mexico
Cell Phone Location Evidence for Legal Professionals

 

  
 
 
 
 
  
  
  
  
  
  
  
   

KY KYIASIU Seminar
Cell Phone Location Evidence for Legal Professionals

lowa Public Defenders
Cell Phone Location Evidence for Legal Professionals

Michigan Public Defenders
Ceil Phone Location Evidence for Legal Professionals

Federal Public Defenders Florida

Cell Phone Location Evidence for Legal Professionals
Cell Phone Forensics

Introduction to Computer Forensics- Raleigh, NC 32 Hours . : a

 

“Intermediate Computer Forensics I- Raleigh, NC 32 Hours a ce
Intermediate Computer Forensics Il- Raleigh, NC 32 Hours

Cellular Phone Forensics- Raleigh, NC 32 Hours

 

 

Rev 2019-01-31

  
 

PT&C Forensic Consulting Services, P.A‘ Page | 13
Lawrence (Larry) E. Daniel
EnCE, DFCP, BCE, ACE, CTNS, CTA, AME, CWA
Guardian Digital Forensics
5510 Six Forks Road, Suite 150

Raleigh, NC 27609

Court Testimony

Computer Forensics Expert / Digital Forensics Expert

2005
2007
2008
2010
2010
2011
2011
2011
2012
2012
2012
2012
2013
2013
2015
2015
2015
2016
2017
2018
2018
2018
2018
2018

North Carolina v. Jerry Lynn Stuart

North Carolina v. James Richard Cherney
Cynthia ------ v. Halid -----

Alabama v. Randy Brackin

Advanced Internet Technologies, Inc v. Farley
Camp Flintlock v. Access Enterprises
North Carolina v. Antwain Pittman

North Carolina v. Michael Mead

Eskridge v. Entegrion

USA v. Anes Subasic (Middle District-NC)
North Carolina v. Johnny Jenkins

Senn v. Barlow

USA v. Mark Myrie (Middle District, FL)
KS v. Maurice Orlando Stewart

NC v. Clayton Jones

VA v. Michael Kovach

VA v. Michael Kovach

US v. Kai Gordon

VA v. Joaquin Rams (Prince William Co., VA)
GA vs. Clinton Davis

US v. David Goodyear

NC v. Jonathon Andrew Blalock

GA v. Clinton Davis

US v. Oleksandr Kharchenko

Cellular Phone Forensics Expert

2010
2011
2016
2018

North Carolina v. Eduardo Wong
North Carolina v. Michael Mead
US v. Kai Gordon

NC vs. Michael Blalock

Capital Murder

Sexual Exploitation of a Minor
Divorce

Child Pornography

Fee Dispute

Discovery Dispute

First Degree Murder

Capital Murder

Motion to disqualify Counsel
Conspiracy — Terrorism

Motion to Suppress — Child Pornography
Child Custody

Witness Misconduct

Murder

Child Pornography

Evidence Hearing — Child Pornography
Trial — Child Pornography

Robbery

Capital Murder

Daubert Hearing

Damage to Computer System

Hearing

Murder

Sentencing Hearing - Money Laundering

Capital Murder
Capital Murder
Robbery
Murder
Cellular Technology Expert / Cellular Analysis Expert

2011
2011
2011
2012
2013
2013
2013
2013
2013
2013
2013
2013
2013
2014
2014
2014
2014
2014
2015
2015
2015
2015
2015
2015
2016
2016
2016
2016
2016
2016
2016
2016
2017
2017
2017
2017
2017
2018
2018

North Carolina v. Tony W. Dickerson

North Carolina v. Michael Mead

North Carolina v. Abel Harris

Missouri v. Zachariah Peterson

USA v. James Blanco (Eastern District, VA)

USA v. Alton Garbla (District of Columbia)
Delaware v. William Sells

USA v. Jose Bran (Eastern District, VA)

Maryland v. James Blanco

Georgia v. Andrea Sneiderman

USA v. Ricky Watkins (District of Columbia)

USA v. Tavon Johnson (District of Columbia)

USA v. Kenneth Blackman (Northern District of IL)
USA v. Wendy Moore (District of SC) Daubert Hearing
Virginia v. Reginald Tolliver, et al (Motion in Limine)
Florida v. Justo Arturo Moreno-Gonzalez

Virginia v. Rashad Riddick (Suppression Hearing)
USA v. Demonta Chappell (Frye Hearing)

USA v. Martye Madkins, III (8" District of Kansas)
CA v. Abert Trejo

NC v. Jerry Gibble

TN v. Norman Clark

MI v. Konrad Montgomery

WI v Darmequaye Cohill

Magnussen v. Magnussen, Alabama Domestic Court
USA v. John Sidbury

CT, DeMond, Gregory et al. vs Service Plaza, et al
MI v. Olajuwon Carter

US v. Kai Gordon

Tonya Ford vs. Commonwealth of Kentucky

MD v. Raminder Kaur

TX v. Heriberto Saenz

PA v. Paul Morrisoe

Internicola v. Internicola (Fairfax Co. Circuit Court)
Susan Rattner v. Chubb Ins. (US Court, Alexandria, VA)
TN v. Eric Azotea

US v. Lori Fitzgerald

IL v. Arcadio Davila

NY vs. Joshua Taylor

Robbery

Capital Murder

Murder

Murder

Violation Hearing

Murder

Robbery

Murder

Burglary

Multiple Charges

Murder

Multiple Carjacking & Armed Robberies
Felon in Possession of Firearm
Solicitation of Murder for Hire
Murder

Murder

Murder

Murder

Drug Conspiracy (Hearing)
Suppression Hearing (Murder)
Murder

Murder

Post-Conviction Evidentiary Hearing
Murder

Domestic Dispute

Suppression Hearing
Wrongful Death

Robbery

Robbery

Murder — Appeal

Murder

Murder

Vehicular Homicide

Domestic Dispute

Insurance Dispute
Admissibility Hearing
Robbery

Murder

Murder
GPS Technology Expert

2013
2013

USA v. James Blanco (Eastern District, VA)
USA v. Tavon Johnson (District of Columbia)

Sworn Depositions

2011
2012
2013
2015
2015
2015
2016
2016
2017
2017
2017

Adelman v. Boy Scouts of America

Missouri v. Zachariah Peterson

H. Kroeker v. C. Langley & American Proteins
Mead v. Bloom

Florida v. Sean Bush

DeMond, Gregory et al. vs Service Plaza, et al
Florida v. Drew Blazure

Florida v. Ellius Hayes

Internicola v. Internicola

Edwin Kingston vs. Sarah Foltz, et al

Austin Ryan v. Schneider National

Violation Hearing
Carjacking & Armed Robbery
2015 USA v. Dawayne Brown (Federal District of Columbia) _ Distribution

Wrongful Death
Murder

Wrongful Death
Post Acquittal Civil
Murder

Wrongful Death
Manslaughter
Murder

Domestic Dispute
Vehicle Accident
Vehicle Accident

GPS Forensics
Cellular Technology
Cellular Technology
Multiple Areas
Cellular Technology
Cellular Technology
Cellular Technology
GPS Forensics
Cellular Technology
Call Detail Records
Call Detail Records
